Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending. Applicant's election with traverse of claims 1 and 2 in the reply filed on July 5, 2022 is acknowledged.  The traversal is on the ground(s) that no serious burden exists to search groups I and II. This is not found persuasive because the fibers of Invention I can be used to made products other than non-woven fabrics, particularly they are used in making paper and can be used in webs or as fillers in composite materials. A search of the fiber would not necessarily turn up the nonwoven fabric.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Moiseev (RU 2021410) in view of Hurter (US 6,302,997).
Moiseev teaches paper and pulps made from bleached bast hemp fibers of initial length 24-34 mm (page 2, last paragraph).
Moiseev is silent as to the method of bleaching and the brightness as measured by the Technical Association of the Pulp and Paper Industry (TAPPI) 525 standard test method.
Hurter teaches bast hemp fibers used in paper and pulps can be bleached so the brightness is 70-90% ISO range and 85-90% for a high end grade (column 2, lines 42-45; column 5, lines 40-50). Hurter teaches bleaching and brightening the hemp bast with ozone (oxygen)  (column 5, lines 40-50; column 11, lines 10-15).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the bleached bast fibers of Moiseev by bleaching them in oxygen containing gas and brightening them to a value of 70-90% ISO range as Hurter teaches hemp bast fibers are conventionally bleached in this manner and it is desirable to have a high brightness rating over 70%. While Moiseev and Hurter do not teach using the TAPPI 525 standard test, high brightness is important in the appearance of the fibers and achieving levels above 70 is desired. It would be obvious to arrive at oxygen scoured and brightened bast fibers of at least 7mm length with the claimed brightness at least 70 as Moissev teaches bast fibers of 24-24mm are bleached prior to cutting and Hurter teaches oxygen bleaching methods are effective in achieving brightness levels above 70. 

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Moiseev (RU 2021410) in view of Xu (US 2007/0094810)
Moiseev teaches paper and pulps made from bleached bast hemp fibers of initial length 24-34 mm (page 2, last paragraph).
Moiseev is silent as to the method of bleaching and the brightness as measured by the Technical Association of the Pulp and Paper Industry (TAPPI) 525 standard test method.
Xu teaches bast hemp fibers (paragraph 0001,0012,0055-0056) used in paper and pulps can be bleached using oxygen (paragraph 0023).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the bleached bast fibers of Moiseev by bleaching them in oxygen containing gas and brightening them to a value of at least 70 as measured by the Technical Association of the Pulp and Paper Industry (TAPPI) 525 standard test method as Xu teaches hemp bast fibers are conventionally bleached using oxygen methods and the oxygen bleaching can be repeated which would be expected to give high levels of brightness. While Moiseev and Xu do not teach using the TAPPI 525 standard test and the brightness rating, high brightness is important in the appearance of the fibers and achieving levels above 70 would be desired and result from repeated oxygen bleaching. It would be obvious to arrive at oxygen scoured and brightened bast fibers of at least 7mm length with the claimed brightness at least 70 as Moissev teaches bast fibers of 24-34mm are bleached prior to cutting and Xu teaches oxygen bleaching methods. The degree of brightness can be achieved through routine experimentation by oxygen bleaching methods. Applicant has not demonstrated the criticality of the 70 level and therefore it would be obvious to achieve by adjusting the bleaching parameters.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Moiseev (RU 2021410) in view of Duggirala (US 2013/0206350).
Moiseev teaches paper and pulps made from bleached bast hemp fibers of initial length 24-34 mm (page 2, last paragraph).
Moiseev is silent as to the method of bleaching and the brightness as measured by the Technical Association of the Pulp and Paper Industry (TAPPI) 525 standard test method.
Duggirala teaches bast hemp fibers used in paper and pulps (paragraph 0051) can be bleached so the brightness above 70 using the TAPPI 525 standard test method (paragraph 0065, see tables BR columns). All table values for brightness exceed 90. Duggirala teaches treating with peroxygen bleaches (paragraph 0028). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the bleached bast fibers of Moiseev by bleaching them in peroxygen producing bleaches and brightening them to a value of greater than 70 as measured by TAPPI 525 as Duggirala teaches hemp bast fibers are conventionally bleached in this manner and it is desirable to have a high brightness rating over 90 as measured by TAPPI 525. It would be obvious to arrive at oxygen scoured and brightened bast fibers of at least 7mm length with the claimed brightness at least 70 as measured by TAPPI 525 as Moissev teaches bast fibers of 24-24mm are bleached prior to cutting and Duggirala teaches bleaching the fibers with peroxygen producing chemicals to achieve TAPPI 525 brightness ratings above 90. Duggirala emphasizes these brightness values are desirable to maintain and enhance the brightness of the fibers. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 17/074768. The claims are not identical but contain overlapping lengths and brightness values. 
This is a provisional nonstatutory double patenting rejection.

Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 17/074768. The claims are not identical but contain the same lengths and brightness values and fibers are contained in the articles.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573. The examiner can normally be reached Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINA S KHAN/Primary Examiner, Art Unit 1761